UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-7124


ELBERT SMITH,

                Plaintiff - Appellant,

          v.

SUE BUNCH, Mailroom   Clerk; TERESA PEASE, Mailroom Associate;
RANDALL C. MATHENA,   Warden of Red Onion State Prison; GEORGE
M. HINKLE, Regional   Administrator for the Western Region of
Virginia; HAROLD W.    CLARKE, Director of Virginia Department
of Corrections,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.   James P. Jones, District
Judge. (7:15-cv-00491-JPJ-RSB)


Submitted:   December 15, 2016            Decided:   December 21, 2016


Before GREGORY, Chief Judge, DUNCAN, Circuit Judge, and DAVIS,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Elbert Smith, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Elbert Smith appeals the district court’s order dismissing

his     42   U.S.C.     § 1983    (2012)       complaint,    as   amended,    after

conducting review pursuant to 28 U.S.C. § 1915A(b) (2012).                         We

have     reviewed      the   record      and     find   no    reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.       See Smith v. Bunch, No. 7:15-cv-00491-JPJ-RSB (W.D. Va.

July 21, 2016).           We dispense with oral argument because the

facts    and   legal    contentions      are     adequately   presented      in   the

materials      before    this    court   and     argument    would   not   aid    the

decisional process.

                                                                           AFFIRMED




                                           2